Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 13 January 2021.
Claims 11-16, 18-21 and 23-32 are pending. Claims 1-10, 17 and 22 have been canceled. Claims 32 are new. Claims 11, 16, 21, 25 and 27 have been amended.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 2018/0374798 A1 (Lee). 

    PNG
    media_image1.png
    493
    558
    media_image1.png
    Greyscale

In re claim 16, Lee discloses (e.g. FIGs. 10-12) a chip package, comprising: 
a redistribution structure 810; 
a semiconductor die 120A over the redistribution structure 810; 
a shielding element 850 over the semiconductor die 120A; 
a plurality of conductive structures 831 (e.g. wires on the top and bottom sides of die 120A in FIG. 10B) over the redistribution structure 810 and electrically connected to the shielding element 850 (¶ 82); and
a plurality of conductive walls (e.g. walls of wires on left and right sides of die 120A in FIG. 10B) over the redistribution structure 810 and electrically connected to the shielding element 850 (¶ 82),
wherein in a top view (FIG. 10B), the semiconductor die 120A comprises four sides, the conductive walls (walls of wires 831 on left and right sides of 120A) are arranged on two opposite sides (left and right sides) of the semiconductor die 120A so as to expose the other two opposite sides (top and bottom sides) of the semiconductor die 120A, and the conductive structures (wires 831 on top and bottom sides) are arranged on the other two opposite sides (top and bottom sides) of the semiconductor die 120A. 


In re claim 18, Lee discloses (e.g. FIG. 10B) two of the conductive structures 831 are separated from each other by a distance, and the distance is in a range from about 10 μm to half a wavelength of an electromagnetic wave generated by the semiconductor die 120A (¶ 40; 100 microns to 10 mm; 1 kHz ~ 3×108 mm).

In re claim 19, Lee discloses (e.g. FIGs. 10A & 10B) one of the conductive structures 831 has a width (diameter), and the width (diameter) is in a range from about 5 μm to about ten times the distance (¶ 38; 5-50 microns). 

In re claim 20, Lee discloses (e.g. FIG. 10-12) a board (external circuit board under BGA 160, not shown, ¶ 49 & 91) below the redistribution structure 810. No particular “second shielding element” has been claimed that would distinguish over the ground plane wirings formed in the external circuit board under BGA 160 that are electrically connected to the shielding element 850 (connected to the ground, ¶ 44, 91) through the conductive structures 831.

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. US 2019/0035706 A1 (Watanabe). 

    PNG
    media_image2.png
    521
    551
    media_image2.png
    Greyscale

In re claim 16, Watanabe discloses (e.g. FIGs. 3A-3B) a chip package, comprising: 
a redistribution structure 120; 
a semiconductor die 110 over the redistribution structure 120; 
a shielding element 170 (¶ 22) over the semiconductor die 110; 
a plurality of conductive structures 360 (e.g. top and bottom 360 in FIG. 3B) over the redistribution structure 120 and electrically connected to the shielding element 170 (¶ 22); and
a plurality of conductive walls (e.g. left and right 360 FIG. 3B) over the redistribution structure 120 and electrically connected to the shielding element 170 (¶ 22),
wherein in a top view (FIG. 3B), the semiconductor die 110 comprises four sides, the conductive walls (left and right 360) are arranged on two opposite sides (left and right sides) of the semiconductor die 110 so as to expose the other two opposite sides (top and bottom sides) of the semiconductor die 110, and the conductive structures (top and bottom 360) are arranged on the other two opposite sides (top and bottom sides) of the semiconductor die 110. 

In re claim 20, Watanabe discloses (e.g. FIGs. 3A-3B) a board (external element to which solder balls 130/180 are coupled to, ¶ 29) below the redistribution structure 120. No particular “second shielding element” has been claimed that would distinguish over the external .


Claims 11-13, 15, 21 and 23-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsubo US 2019/0274212 A1
In re claim 11, Otsubo discloses (e.g. FIGs. 2A-2B) a chip package, comprising: 
a redistribution structure 2; 
a first semiconductor die 3a and a second semiconductor die 3b,3c over the redistribution structure 2; 
a shielding element 6,9b over the first semiconductor die 3a, wherein the shielding element 6,9b at least partially overlaps the first semiconductor die 3a but does not overlap the second semiconductor die 3b,3c; and 
a plurality of conductive structures 5b over the redistribution structure 2 (¶ 35), wherein the conductive structures 5b surround an area where the first semiconductor die 3a is positioned (¶ 35), and the second semiconductor die 3b,3c is positioned outside of the area.

In re claim 12, Otsubo discloses (e.g. FIGs. 2A-2B) two of the conductive structures 5b are separated from each other by a distance, and the distance is smaller than half a wavelength of an electromagnetic wave generated by the first semiconductor die 3a (¶ 36, interval between via conductor 5b is ≤¼λ to prevent mutual interference, ¶ 8,15,55).

In re claim 13, Otsubo discloses (e.g. FIGs. 2A-2B) the shielding element 9b comprises a conductive mesh having a plurality of through-holes 12. Otsubo teaches the interval between adjacent connection conductors 11 is ≤¼λ (¶ 38-39, FIG. 2B). As shown in FIG. 2B, the width of the through-holes 12 is smaller than the interval between adjacent conductors 11. As such, the 

In re claim 15, Otsubo discloses (e.g. FIG. 2A) a protective layer 4 surrounding the first semiconductor die 3a and the second semiconductor die 3b,3c, wherein the protective layer 4 is in direct contact with the conductive structures 5b.

In re claim 32, Otsubo discloses (e.g. FIGs. 2A-2B) the shielding element 6, 9b comprises a combination of a conductive plate 6 without through-holes and a conductive mesh 9b with a plurality of through-holes. Alternatively, the shielding element 9b comprises a combination of a conductive plate (peripheral portion of 9b) without through-holes and a conductive mesh (center portion of 9b) with a plurality of through-holes

In re claim 21, Otsubo discloses (FIGs. 2A-2B) a chip package, comprising:
a redistribution structure 2;
a first semiconductor die 3a and a second semiconductor die 3b,3c disposed on the redistribution structure 2;
a shielding element 6,9b over the first semiconductor die 3a, wherein the shielding element 6,9b at least partially overlaps the first semiconductor die 3a but does not overlap the second semiconductor die 3b,3c; and 
a plurality of conductive structures 5b separated from each other (¶ 35), surrounding the first semiconductor die 3a, and electrically connected to the shielding element 6,9b (¶ 37), wherein a portion of the conductive structures 5b is disposed between the first semiconductor die 3a and the second semiconductor die 3b,3c.



In re claim 24, Otsubo discloses (e.g. FIG. 2A) a portion (portion of 11 in 2d) of the shielding element 9b+11+10a overlaps the board 2d in a tangent direction of the board 2d (the vias 11 laterally overlaps the board 2d).

    PNG
    media_image3.png
    409
    1017
    media_image3.png
    Greyscale

In re claim 25, Otsubo discloses (e.g. FIG. 2A viewed upside down, see FIG. 2A annotated above) a distance D1 between a top surface of the shielding element (top of 9b when FIG. 2A is flipped upside down) to a top surface of the first semiconductor die 3a (top of 3a when FIG. 2A is upside down) is higher than a distance D2 between a top surface of the board (top of 2d when FIG. 2A is upside down) and the top surface of the first semiconductor die 3a (top of 3a when FIG. 2A is upside down), and a distance D3 between the bottom surface of the shielding element (e.g. bottom of 10a in 2c) to a bottom surface of the first semiconductor die 3a is less than a distance D4 between a bottom surface of the board 2d and the bottom surface of the first semiconductor die 3a.

In re claim 26, Otsubo discloses (e.g. FIGs. 1B, 2A) further comprising a plurality of conductive walls (e.g. walls formed by respective rows of vias 5b along a side of die 3a) 

In re claim 27, Otsubo discloses (e.g. FIGs. 1B, 2A) the conductive structures (e.g. 5b on some sides of 3a) and the conductive walls (rows of 5b on other sides of 3a) are arranged on different sides of the first semiconductor die 3a in the top view.

In re claim 28, Otsubo discloses (e.g. FIGs. 1B, 2A) in the top view, the conductive structures (e.g. 5b on top and bottom of 3a) are arranged on opposite sides of the first semiconductor die 3a, and the conductive walls (rows of 5b on left and right of 3a) are arranged on opposite sides of the first semiconductor die 3a.

In re claim 29, Otsubo discloses (e.g. FIGs. 1B, 2A) a width of the first semiconductor die 3a is less than a width of one of the conductive walls (row of vias 5b) in the top view.

In re claim 30, Otsubo discloses (FIGs. 2A) a protective layer 2d disposed between the shielding element 9b and the conductive structures 5b.

In re claim 31, Otsubo discloses (FIGs. 2A) the conductive structure 5b are separated from the protective layer 2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo as applied to claim 11 above, and further in view of Chi et al. US 2010/0276792 A1 (Chi).
In re claim 14, Otsubo discloses (e.g. FIG. 2A) the conductive structures 5b are electrically connected to the shielding element 9b through surface layer electrodes 7c, pad electrodes 10a, and via conductors 11 in the wiring substrate 2. Otsubo does not explicitly disclose conductive elements 7c, 10a or 11 contains tin. 
However, Chi discloses (e.g. FIGs. 3a-3h) a chip package comprising carrier substrate 150 comprising conductive wiring layers 152 made of tin (e.g. Sn, ¶ 39). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use tin form Otsubo’s conductive elements 7c or 11, because tin is a well-known and obvious material choice for to form conductive layer in a wiring substrate. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. 
Regarding claim 16 rejected over Lee, Applicant argues Lee does not teach conductive walls on two opposite sides of the semiconductor die and conductive structures on the other two opposite sides of the semiconductor die (Remark, page 11). 

 
Applicant’s other arguments with respect to claim(s) 11-15, 21 and 23-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koizumi et al. US 2012/0313226 A1 teaches (e.g. FIG. 20) separate walls of conductive wirings 23 around the four sides of the die 40.
Cheah et al. US 2019/0181126 A1 teaches (FIG. 3) shield element 128 overlap die 114 but not die 110.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815